DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cambier et al. (“Shifted and Squeezed 8-Bit Floating Point Format for Low-Precision Training of Deep Neural Networks”).
  	As per claims 1,7,13 and 19, Cambier et al. discloses in section 3.2 an apparatus (neural network) for use of a machine learning model, the apparatus comprising: a low precision converter to calculate an average magnitude (μ/15, see eq. (3) ) of weighting values (X) included in a tensor, the weighting values represented in a high precision format (FP32), the low precision converter to calculate a maximal magnitude (m, see eq. (3)) of the weighting values included in the tensor, determine a squeeze factor (α, see eq. (4)) based on the average magnitude and the maximal magnitude, determine a shift factor (β, see eq. (4))  based on the average magnitude and the maximal magnitude, and convert the weighting values from the high precision format into a low precision format (FP8) based on the squeeze factor and the shift factor (see eq. (1)); a model parameter memory to store the tensor as part of a machine learning model, the tensor including the weighting values represented in the low precision format, the shift factor, and squeeze factor (see figure 2); and a model executor to execute the machine learning model (see figure 4).  
 	As per claims 2,8,14 and 20, Cambier et al. discloses in figure 4 the tensor is a first tensor, the shift factor is a first shift factor, and the squeeze factor is a first squeeze factor (weights in S2FP8), and further including a matrix multiplier to perform a matrix multiplication of the first tensor and a second tensor (from activation or loss gradients layer S2FP8) layer based on the first shift factor, the first squeeze factor, a second shift factor, and a second squeeze factor, the matrix multiplier to accumulate a product of the matrix multiplication (GEMM) in the high precision format (FP32), the low precision converter to convert the product into the low precision format (FP32 → S2FP8).  
 	As per claims 3,9,15 and 21, Cambier et al. discloses in figure 4 the low precision converter (FP32 → S2FP8) is clearly to determine a third shift factor and a third squeeze factor to convert the product into the low precision format.  
 	As per claims 4,10,16 and 22, Cambier et al. discloses in figure 4 a model trainer to train the machine learning model using tensors stored in the low precision format.  
 	As per claims 5,11,17 and 23, Cambier et al. discloses in section 3.2 the low precision format is a shifted and squeezed eight-bit floating point format.  
 	As per claims 5,12,18 and 24 Cambier et al. discloses in section 3.2 the high precision format is a thirty-two-bit floating point format.  
 	As per claims 25, the model executor as disclosed in figure 4 inherently accesses input data through an input interface; send the input data to the low precision converter; and apply the machine learning model to the converted input data from the low precision converter as claimed.

Applicant's arguments filed on 11/29/2022 have been fully considered but they are not persuasive because there are additional authors of the Cambier et al. publication, namely Nekuii, Elibol and Tang, beside the joint inventors in this application, and it is not apparent from the disclosure itself that it is by the inventor or a joint inventor.  Therefore, the publication is properly treated as prior art under AIA  35 U.S.C. 102(a)(1). See MPEP 2153.01(a).
 	Noting that The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure. See MPEP 2153.01(a).
 	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182